In this case the court delivered no formal opinion, the judge who was expected to assign the reasons of the court having been unexpectedly called away before the close of the term. The judgment of the county court was affirmed, and the following opinion was drawn up by
Redfield, J.
In the present case, the principal consideration of the note sued being the costs and expenses of a criminal prosecution and the discontinuing the same, which the plaintiff had no right to do, the counsel for the plaintiff do not even argue that the consideration is valid to the full extent of the contract. But as there was included in the note $10 which the plaintiff was entitled to receive of the defendant, he claims that the contract shall be held good to that amount.
There can be little doubt, I apprehend, at the present day, that a consideration of the character set forth in the bill of exceptions is against law and void. Hinesburg v. Sumner et al. 9 Vt. R. 23. Armstrongs. Toler, 11 Wheat. R. 258, and cases cited in note. Dixon s. Olmstead, 9 Vt. R. 310, and the case of Swaseys. Mead Sf Chase, there referred to.
If a part of the consideration be invalid simply, and not unlawful, the contract is binding. Yelv. 56. Pikard s. *594Cottle, 1 Com. on Contracts, 26. 8 Mass. R. 51, by Sedgwick J.
But it is fully settled, that when any portion of the entire consideration of a contract is against law, that the whole contract is illegal'and void, and cannot be enforced. Cases cited above. If part of the consideration of a bill of exchange be the sale of spirituous liquors contrary to law, though the other part be money lent, the entire contract is void, and no part of it can be enforced. Scott v. Gilman, 3 Taunt. R. 226. Frotherston v. Hutchinson, Cro. Eliz. 199. Crawford v. Mordi, 8 Johns. 253. The court have not been able to perceive any ground upon which the plaintiff can be permitted to recover upon this note, even to the amount of what was justly due him. This is but a reasonable punishment for including with his just due that which he had no right to take.